Name: Commission Regulation (EC) No 2663/98 of 10 December 1998 opening a Community tariff quota for certain goods originating from Turkey (1999)
 Type: Regulation
 Subject Matter: tariff policy;  monetary economics;  Europe;  international trade;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities 11. 12. 98L 336/16 COMMISSION REGULATION (EC) No 2663/98 of 10 December 1998 opening a Community tariff quota for certain goods originating from Turkey (1999) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as last amended by Commis- sion Regulation (EC) No 2491/98 (2), and in particular Article 7(2) thereof, Whereas Decision No 1/97 of the EC-Turkey Association Council (3) lays down, with a view to promoting the devel- opment of trade in accordance with the objectives of the Customs Union, annual quotas expressed in terms of value concerning, for the Community, certain pasta prod- ucts and, for Turkey, certain processed agricultural prod- ucts covered by Chapter 19 of the Combined Nomen- clature; Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), as last amended by Regu- lation (EC) No 1677/98 (5), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (6) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 1. The Community tariff quota given in the Annex to this Regulation shall be opened from 1 January to 31 December 1999. 2. The benefit of this tariff quota shall be subject to the presentation of a certificate A.TR in accordance with Decision No 1/96 of the EC-Turkey Customs Coopera- tion Committee (7). Article 2 The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 318, 20. 12. 1993, p. 18. (2) OJ L 309, 19. 11. 1998, p. 28. (3) OJ L 126, 17. 5. 1997, p. 26. (4) OJ L 253, 11. 10. 1993, p. 1. (5) OJ L 212, 30. 7. 1998, p. 18. (6) OJ L 162, 19. 6. 1997, p. 1. (7) OJ L 200, 9. 8. 1996, p. 14. EN Official Journal of the European Communities11. 12. 98 L 336/17 Order No CN code Description of goods Quota volume Quota duty ANNEX 09.0205 1902 11 00 1902 19 Uncooked pasta, not stuffed or otherwise prepared Euro 2,5 million Euro 10,67/100 kg net